MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Jul 16 2019, 10:28 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Marietto V. Massillamany                                  Curtis T. Hill, Jr.
Massillamany Jeter & Carson, LLP                          Attorney General
Fishers, Indiana
                                                          George P. Sherman
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Quantae A. Johnson,                                       July 16, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2836
        v.                                                Appeal from the
                                                          Hamilton Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff                                        Jonathan M. Brown, Judge
                                                          Trial Court Cause No.
                                                          29D02-1608-F6-6740



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2836 | July 16, 2019                    Page 1 of 5
                                           Case Summary
[1]   Quantae A. Johnson appeals the trial court’s determination that he violated his

      community corrections and probation by refusing to testify against his wife at

      her trial. Because Johnson agreed to testify against his wife in his plea

      agreement, we affirm the trial court.



                            Facts and Procedural History
[2]   In 2016, the State charged Johnson with Level 5 felony neglect of a dependent

      and two counts of Level 6 felony neglect of a dependent for withholding food

      from two of his children, Qua.J. and Que.J., resulting in their severe

      malnutrition. See Johnson v. State, No. 29A05-1712-CR-2974 (Ind. Ct. App. Jan.

      23, 2019). Johnson’s wife, Brandee Johnson, was also charged in connection

      with these events. See State v. Brandee Johnson, 30D0l-1801-F5-168.


[3]   In November 2017, Johnson and the State entered into a detailed plea

      agreement under which Johnson would plead guilty to Level 5 felony neglect of

      a dependent and one count of Level 6 felony neglect of a dependent in

      exchange for the dismissal of the other count of Level 6 felony neglect of a

      dependent. In addition, the plea agreement provided that Johnson’s sentences

      would be served consecutively. For the Level 5 felony, the sentence would be

      six years, with twenty-one months executed “as a direct commitment to

      Hamilton County Community Corrections Electronic Home Monitoring” and

      four years and three months suspended (with four years of probation).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2836 | July 16, 2019   Page 2 of 5
      Appellant’s App. Vol. II p. 129. For the Level 6 felony, the sentence would be

      910 days, with 40 days executed in the Department of Correction and 870 days

      suspended to probation. Finally, the plea agreement set forth “special

      conditions” of Johnson’s probation and community corrections, including that

      he “testify truthfully” in the State’s case against Brandee:


              8. Shall testify truthfully in State v. Brandee Johnson under [30D0l-
              1801-F5-168]. Specifically, the Defendant shall testify that
              Brandee Johnson is the mother of [Qua.J.] and [Que.J.]. Both
              boys were dependents of Brandee Johnson. Brandee Johnson did
              knowingly place both boys in a dangerous situation by
              withholding food from them. Brandee Johnson further
              endangered both boys by making them do excessive exercises,
              either of her own accord or she agreed with the Defendant’s
              actions of making . . . them do the exercises. While there was
              always sufficient food in the home to feed and provide sufficient
              nutrition to both [Qua.J.] and [Que.J.], Brandee Johnson (with
              Defendant’s complicity) routinely withheld the nourishment as a
              form of punishment. This lack of proper nutrition endangered
              the lives of both [Qua.J.] and [Que.J.]. (The State will not charge
              the Defendant with perjury based upon the statements made
              prior to the guilty [plea] that might be construed to contradict the
              statements contained in this paragraph.)


      Id. at 129, 130. The trial court accepted the plea agreement and sentenced

      Johnson in accordance with its terms. See id. at 138-40. Condition 8 above was

      specifically included in the terms of Johnson’s community corrections and

      probation. Id. at 143, 165.


[4]   A jury trial was held in Brandee’s case on May 21, 2018. Johnson, however,

      did not testify at her trial. Tr. p. 5. Thereafter, a notice of non-compliance with

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2836 | July 16, 2019   Page 3 of 5
      community corrections and a notice of probation violation were filed against

      Johnson. Both notices alleged that Johnson did not testify at Brandee’s trial.

      Following a hearing, the trial court found that Johnson violated both

      community corrections and probation. Appellant’s App. Vol. III p. 17. The

      court ordered Johnson to “serve 2,685 days in the [DOC], less credit time [and]

      1 year suspended to 1 year probation under all of the terms previously ordered.”

      Id. at 18.


[5]   Johnson now appeals.



                                 Discussion and Decision
[6]   Johnson contends that the trial court erred in finding that he violated both

      community corrections and probation because the condition that he testify

      truthfully against Brandee was “improper” as it violated his Fifth Amendment

      right not to incriminate himself and was not reasonably related to his

      rehabilitation. Appellant’s Br. p. 7. In support of his argument that this was an

      improper condition, Johnson cites Carroll v. State, 740 N.E.2d 1225 (Ind. Ct.

      App. 2000). In that case, the defendant was convicted following a jury trial,

      and the trial court placed him on probation. One of the terms of the

      defendant’s probation required him to “give a clean-up statement.” Id. at 1228.

      On appeal, the defendant challenged this probation condition, arguing that

      because it “was not coupled with a grant of immunity,” any statement given by

      him “could result in his prosecution for other offenses.” Id. at 1233. We found

      that this “unilaterally imposed” probation condition was improper because it

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2836 | July 16, 2019   Page 4 of 5
      was not related to the defendant’s rehabilitation. Id. at 1234. Importantly

      however, we emphasized that such provisions are “commonly and properly

      included in negotiated plea agreements” but that this condition was “not

      negotiated and agreed upon” by the defendant. Id.


[7]   As the State points out, Johnson specifically agreed to testify against Brandee as

      part of his negotiated plea agreement. This fact alone distinguishes this case

      from Carroll and the other cases cited by Johnson on appeal. “Defendants

      waive a whole panoply of rights by voluntarily pleading guilty,” including the

      right against self-incrimination. Mapp v. State, 770 N.E.2d 332, 334-35 (Ind.

      2002). In addition, once a plea agreement is accepted by the trial court, it is

      binding upon all parties. Bethea v. State, 983 N.E.2d 1134, 1144 (Ind. 2013).

      Because Johnson agreed to testify against his wife as part of his negotiated plea

      agreement, the trial court properly found that he violated both community

      corrections and probation when he did not testify at her trial.1


[8]   Affirmed.


      Kirsch, J., and Altice, J., concur.




      1
        To the extent Johnson argues that the State should have granted him full immunity for his testimony at
      Brandee’s trial, he could have negotiated for such a term in his plea agreement. Notably, Johnson’s plea
      agreement granted him immunity from a perjury charge. Moreover, Johnson’s claim of entitlement to full
      immunity was premised on the fact that an appeal challenging his guilty plea was pending. Johnson posited
      that if he won his appeal, then he would be “technically an innocent man . . . awaiting trial” and therefore
      would have incriminated himself by testifying at his wife’s trial. Tr. p. 6. Johnson, however, lost his appeal.
      See Johnson, No. 29A05-1712-CR-2974, slip op. at 6 (holding that the trial court did not err by denying
      Johnson’s motion to withdraw his guilty plea).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2836 | July 16, 2019                       Page 5 of 5